 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TROY N. TOERPE,                                   No. 2:18-CV-0093-DMC-P
12                       Petitioner,
13           v.                                         ORDER
14    BRIAN DUFFY,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding with retained counsel, brings this petition

18   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is

19   respondent’s motion to dismiss (Doc. 13). No opposition to the pending motion has been filed.

20   Therefore, pursuant to Eastern District of California Local Rule 230(c), the hearing scheduled for

21   March 6, 2019, at 10:00 a.m., before the undersigned in Redding, California, is hereby taken off

22   calendar and the matter is submitted on the record and briefs without oral argument.

23                  IT IS SO ORDERED.

24

25   Dated: February 28, 2019
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
